DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims Status
Claims 2, 5, 7-17 and 20-26 are currently pending in the application.
Claim 1, 3-4, 6 and 18-19 has been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 7-8, 11, 13-15, 17, 20-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0042349 A1 to Ng et al in view of US 2009/0013356 A1 to Doerr et al.
As to Claims 2 and 17, Ng discloses a receiver/method comprising: over-the-air broadcast receiver circuitry;  a broadband interface configured to receive Internet protocol packets via a network, and circuitry configured to (see fig.1, el.22, 24; page.2, ¶0017-¶0018): analyze received signaling data and determine therefrom whether an event is to be received via the over-the-air broadcast receiver circuitry or via the broadband interface decode the event (see fig.4,el.88; page.2, ¶0020, ¶0034-¶0036) transmit reports comprising event usage information (page.3, ¶0025-¶0026,¶0035).

Doerr discloses transmit, by the receiver and via the broadband interface, event usage information for determining event popularity and information representative of monitored quality of service broadcasts received by of the over-the-air broadcast receiver circuitry, wherein the event is received via one of the over-the-air broadcast receiver circuitry or the broadband interface depending on the event popularity and on the monitored quality of service of the over-the-air broadcast receiver circuitry (see fig.1; page.9, ¶0112- ¶0113, ¶0455).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time of the invention was made to modify Ng by the teaching as taught by Doerr in order dynamically modified, e.g., based on usage patterns or current channel characteristics of the feedback control information from the receiver(s).
As to Claim 5, Ng further discloses wherein the circuitry is configured to transmit the event usage information and information representative of monitored quality of service of the broadcasts received by the over-the-air broadcast receiver circuitry periodically (page.3, ¶0025-¶0026, ¶0035).
As to Claim 7, Ng further discloses wherein the Internet protocol packets are included in an encapsulated transport stream (page.2, ¶0019).
As to Claim 8, Ng further discloses wherein the circuitry is configured to use parameters in the signaling data to configure the broadcast receiver circuitry when the event is received via the broadcast receiver (page.3, ¶0025-¶0026, ¶0035).
As to Claims 11 and 20, Ng further discloses wherein the signaling data includes data indicating that the event is to change from being received by one of the over-the-air broadcast receiver circuitry or the broadband interface to the other of the over-the-air broadcast receiver circuitry or the broadband interface (page.3, ¶0025-¶0026, ¶0035).
As to Claim 13, Ng further discloses wherein the signaling data indicates that the event is to be received in a white space in the transmission spectrum and the receiver is configured to align itself to receive the event from the said white space in the transmission spectrum (see fig.1; page.2, ¶0016- ¶0017).
As to Claim 14, Ng further discloses wherein when the event is received via the broadband interface, the over-the-air broadcast receiver circuitry is placed in a standby mode (page.5, ¶0038).
As to Claim 15, Ng further discloses wherein the signaling information is received as a message via the broadband interface (page.3, ¶0027).
As to Claim 21, Ng further discloses changing receiving the event by either of the over-the-air broadcast receiver circuitry or the broadband interface to the other over-the-air broadcast receiver circuitry or the broadband interface of the once decoding of the event has commenced (page.3, ¶0025-¶0026, ¶0035).
As to Claim 22, Ng in view of Doerr further discloses wherein the circuitry is further configured to change whether the event is received via one of the over-the-air broadcast receiver circuitry or via the broadband interface to the other of the over-the-air see Ng; page.3, ¶0025-¶0026, ¶0035 and see Doerr; see fig.1; page.9, ¶0112- ¶0113, ¶0455).
As to Claim 23, Ng further discloses  transmitting the event usage information and the information representative of the monitored quality of service of broadcasts received by the over-the-air broadcast receiver circuitry periodically (page.3, ¶0025-¶0026, ¶0035).
As to Claim 24, Ng further discloses using parameters in the signaling data to configure the over-the-air broadcast receiver circuitry when the event is received via the over-the-air broadcast receiver (page.3, ¶0025-¶0026, ¶0035).
As to Claim 26, Ng further discloses wherein the signaling data includes data indicating that the event is to change from being received by one of the over-the-air broadcast receiver circuitry or the broadband interface to the other of the over-the-air broadcast receiver circuitry or the broadband interface (page.3, ¶0025-¶0026, ¶0035).


Claims 9-10, 12,16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0042349 A1 to Ng et al in view of US 2009/0013356 A1 to Doerr et al, and further in view of US 2012/0131623 A1 to MCDYSAN et al.
As to Claim 9, Ng and Doerr do not explicitly discloses a storage medium and the signaling data indicates that an event comprises non-real-time content for storage in the storage medium.
MCDYSAN discloses a storage medium and the signaling data indicates that an event comprises non-real-time content for storage in the storage medium (page.3, ¶0031, ¶0055).

As to Claim 10, MCDYSAN further discloses wherein the signaling data indicates that the non-real-time content is not for output until a signaled presentation time (page.3, ¶0031, ¶0055).
As to Claim 12, Ng further discloses wherein the circuitry is configured to synchronize decoding of the event by aligning broadcast packets received via the over-the-air broadcast receiver with Internet protocol packets received via the broadband interface (page.2, ¶0020,¶0032).
As to Claim 16, Na does not explicitly discloses a home gateway comprising the receiver according to claim 2. 
However, a home gateway receiver is well known in the art at the time of the invention. For example, Cansler et al (US Patent No.8370201 B2) discloses residential gateway receiver (see fig.1, el.164 RG receiver; col.12, ll.1-8).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time of the invention was made to modify Ng by a home gateway receiver as taught by Cansler in order to provide as a termination device for connecting consumer premises to a broadband delivery network.
As to Claim 25, is rejected on the same analysis as the rejection of claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0134043 A1 to Georgis et al.
US 2009/0025052 A1 to Schlack et al.
US 2012/0259994 A1 to GILLIES et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA A MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424